PER CURIAM.
We reverse that portion of the judge of compensation claims’ order requiring the employer/carrier to provide to the claimant an evaluation and treatment by an ophthalmologist. The claimant concedes that the claim for ophthalmological treatment was withdrawn at the merits hearing. Accordingly, that specific provision should be stricken on remand. We conclude that the order should be affirmed in all other respects, as the judge of compensation claims made sufficient findings supported by competent substantial evidence in the record.
AFFIRMED in part, REVERSED in part, and REMANDED with instructions.
BOOTH, WOLF and MICKLE, JJ., concur.